Citation Nr: 0207337	
Decision Date: 07/05/02    Archive Date: 07/10/02

DOCKET NO.  95-37 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
November 1984.

The current appeal comes to the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision issued by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that the veteran, through his representative, 
has made a claim to reopen his service connection claim for a  
"back condition" with new and material evidence in April 
2002.  The Board refers this issue to the RO as it has not 
been developed for appellate review.


REMAND

The veteran filed a timely Notice of Disagreement (NOD) in 
August 2000 with the RO's August 1999 rating decision which 
denied an increased rating for his service-connected 
degenerative joint disease of the lumbar spine and continued 
the 20 percent disability rating.  The record before the 
Board does not reflect that a Statement of the Case (SOC) has 
been issued regarding this claim.  In Manlincon v. West, 12 
Vet. App. 238 (1999), the Court indicated that in a case in 
which a veteran expressed disagreement in writing with an RO 
decision and the RO failed to issue an SOC, the Board should 
remand the issue to the RO, not refer it there, for issuance 
of an SOC.

In light of the foregoing, this case is REMANDED for the 
following action:

The RO should comply with all due process 
concerns raised by the evidence of 
record, including scheduling the veteran 
for a hearing as requested in his August 
2000 NOD.  The RO should also furnish the 
veteran and his representative with an 
SOC for the issue of an increased rating 
for degenerative joint disease of the 
lumbar spine that was denied by the RO in 
August 1999.  He should be advised of the 
necessity of filing a timely substantive 
appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




